Citation Nr: 1217547	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD, and assigned an initial 30 percent evaluation effective from October 2008.  

This case was previously before the Board in January 2012, at which time it was remanded for additional evidentiary development to include scheduling the Veteran for a VA psychiatric examination.  A VA psychiatric examination was conducted in February 2012 and a copy of the examination report is on file.

In a rating action issued in March 2012, an increased evaluation of 50 percent was granted for PTSD effective from February 2012.  Subsequently, the Veteran has elected to withdraw any issues remaining in appellate status.  Accordingly, the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for PTSD will be formally dismissed, as further explained herein.  

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

In April 2012, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal pertaining to the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a rating action issued in April 2009, the RO granted service connection for PTSD, and assigned an initial 30 percent evaluation effective from October 2008.  A timely Notice of Disagreement with the initial rating assigned was filed in May 2009, and a Statement of the Case was issued in November 2009.  A timely substantive appeal was filed in January 2010, giving the claim appellate status. 

The Veteran's case came before the Board in January 2012, at which time it was remanded for additional evidentiary development to include scheduling the Veteran for a VA psychiatric examination.  A VA psychiatric examination was conducted in February 2012 and a copy of the examination report is on file.

In a March 2012 rating action, the RO granted an increased evaluation of 50 percent for PTSD, effective from February 2012.  In a signed statement from the Veteran dated in April 2012, he indicated that he had received that recent decision, was satisfied with the decision rendered, and wished to withdraw any issues remaining in appellate status.  Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


